Citation Nr: 0822898	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The dates of the veteran's active military service are not of 
record.

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 determination, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), denied entitlement to Chapter 35 
educational assistance benefits to the appellant on the basis 
that the delimiting date for eligibility had expired.  

The appellant failed to report for a hearing before the 
undersigned which was scheduled in January 2008.  


FINDINGS OF FACT

1.  The veteran was found to have a total disability 
permanent in nature resulting from a service-connected 
disability by the RO in a September 1989 rating decision.

2.  The veteran was informed of his permanent and total 
rating via correspondence dated October 24, 1989.  

3.  The appellant's application for Chapter 35 benefits was 
received in November 2006.  

4.  On December 26, 2006, the appellant was notified that her 
delimiting date for use of Chapter 35 benefits had passed; 
the delimiting date was October 24, 1999, which is 10 years 
from the date the veteran was notified of the finding that he 
was permanently and totally disabled due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 2002); 
38 C.F.R. §§ 21.3021(a)(3)(i), 21.3046(a)(2)(iii), (c) 
(2007); Pub. L. No. 107-103, § 108, 115 Stat. 976 (Dec. 21, 
2001); Ozer v. Principi, 14 Vet. App. 257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations published at 66 
Fed. Reg. 45, 620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a), describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  However, because in the present 
decision the law, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In November 2006, the appellant submitted an application for 
Survivors' and Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code.  The 
basis for this claim was that the appellant's spouse was 
found to a have a total disability permanent in nature 
resulting from a service-connected disability 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).

The evidence of record demonstrates that the veteran was 
found to have a permanent and total disability evaluation 
effective September 8, 1989.  Notification of the assignment 
of the permanent and total disability evaluation was mailed 
to the veteran on October 24, 1989.  

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability. 38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

As the appellant's spouse is still alive, the Board finds the 
delimiting date in the current case is October 24, 1999, 10 
years after notification of the assignment of the permanent 
and total disability evaluation was mailed to the veteran.  

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 
(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's 
extended period of eligibility shall be for the length of 
time that the individual was prevented from initiating or 
completing her chosen program of education.  38 C.F.R. § 
21.3047(c).

The appellant does not fall within any of the situations 
provided under the VA law and regulations for extending 
delimiting dates.  Her argument for extension of the 
delimiting date is that, during the time when she was 
eligible for the benefits, she had to work in order to take 
care of the veteran and her children.  She was unable to 
attend school due to these obligations.  

The appellant's eligibility for Chapter 35 benefits in this 
case derives from her status as the spouse of a permanently 
and totally disabled veteran by way of whose active military 
service the benefit initially became available.  The Board 
has carefully reviewed the evidence of record, and finds 
that, as a matter of law, the evidence is against extending 
the delimiting date beyond October 24, 1999.  While 
sympathetic to the appellant's arguments, the Board has no 
legal authority to award the appellant entitlement to Chapter 
35 educational benefits after the delimiting date has passed.  

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  In 
that case, the issue revolved around 38 U.S.C.A. § 
3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided.  38 U.S.C.A. § 
3512(b)(1).  In Ozer, the spouse had been granted educational 
assistance benefits based upon the RO's determination that 
the veteran had a service-connected disability that was 
permanent in nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  
VA had found that the spouse's eligibility had expired, since 
10 years had passed since the RO had determined that the 
veteran had a service-connected disability that was permanent 
in nature.  However, the United States Court of Appeals for 
Veterans Claims (Court) noted that, under the provisions of 
38 U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  
However, subsequently, there has been a change in the law 
under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 
115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A. § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category.  In the current case, the delimiting period has 
already run and the individual is no longer eligible for 
benefits.  In fact, the application which gave rise to the 
current appeal was received by VA after the applicable 
delimiting date in this case.  As such, the provisions of 
Ozer are not applicable.

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility.  In conclusion, there is 
no legal basis upon which to grant the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond October 24, 1999.  To the 
extent that the law is dispositive, the claim is denied on 
the basis of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


